Citation Nr: 1645594	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a throat disability.

2.  Entitlement to service connection for herpes simplex virus.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to an evaluation in excess of 10 percent for chronic left shoulder strain.

5.  Entitlement to a compensable evaluation for chronic right ankle strain.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from February 1999 to February 2004 and from January 2009 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In addition, the Board notes that a rating decision dated in December 2015 denied service connection for herpes simplex; and a rating decision dated in June 2016 denied service connection for an acquired psychiatric disorder and increased ratings for chronic left shoulder strain and chronic right ankle strain.  In July 2016, the Veteran submitted a Notice of Disagreement with these issues.  Although the Agency of Original Jurisdiction (AOJ) noted that the notice of disagreement was received, an incorrect rating decision date was noted as being on appeal.  As such, the Board cannot conclude that the AOJ is in the process of issuing a Statement of the Case with respect to the issues denied in both the December 2015 and June 2016 decisions.  Thus, the issues have been added above and will be remanded so that the AOJ can issue a Statement of the Case.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his throat condition causes him to have trouble speaking at certain ranges and was evident since he was in basic training.  The Veteran stated that from the day he arrived in boot camp, he gave 100 percent and "sounded off" as loud as he could to where he had no voice; but he had to sound off so he kept going no matter what.  The Veteran reported that in 2007, he went to the VA hospital and complained that his voice was always gone, that he always sounded sick, and that he struggled to carry on a conversation anywhere where he had to strain his voice.

VA treatment records indicate that in June 2007, the Veteran reported a decreased ability to speak louder for approximately two years.  The Veteran was noted to still be able to use "military voice" during these times.  Assessment was vocal abuse with true vocal cord (TVC) cyst, laryngopharyngeal reflux (LPR), right tonsil fossa ulcer.  In August 2007, the provider noted that the Veteran was a college soccer player.  In October 2007, the Veteran was assessed with vocal cord nodules and history of voice abuse while playing soccer.  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the above, the Board finds that the low threshold for providing a VA examination has been met.  See McLendon, 20 Vet. App. 79.  Accordingly, the case must be remanded so that the Veteran may be afforded a VA examination to provide current throat/vocal cord diagnoses and an opinion as to whether any diagnosed throat/vocal cord diagnosis is causally related to his active duty service.

As noted above, the Veteran's claim for service connection for herpes simplex was denied by a December 2015 rating decision.  The Veteran's claim for service connection for an acquired psychiatric disorder and claims for increased ratings for chronic left shoulder strain and chronic right ankle strain were denied by a June 2016 rating decision.  VA received the Veteran's Notice of Disagreement with respect to these issues in July 2016.  The AOJ must issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issues of entitlement to service connection for herpes simplex virus and an acquired psychiatric disability as well as entitlement to an evaluation in excess of 10 percent for chronic left shoulder strain and entitlement to a compensable evaluation for chronic right ankle strain.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely filing is made, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
 
2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his throat/vocal cord condition that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be afforded a VA otolaryngology examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic throat/vocal cord disorders and for each disorder provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




